                     Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 1 of 6


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                          UNITED STATES DISTRICT COURT
          14
                                       NORTHERN DISTRICT OF CALIFORNIA
          15
                                                  SAN FRANCISCO DIVISION
          16

          17
                 TERRELL ABERNATHY, et al.,                    CASE NO. 3:19-cv-07545-WHA
          18
                                   Petitioners,                RESPONDENT DOORDASH, INC.’S
          19                                                   ADMINISTRATIVE MOTION TO
                      v.                                       CONSIDER WHETHER CASES SHOULD
          20                                                   BE RELATED
                 DOORDASH, INC.,
          21
                                   Respondent.                 Action Filed: November 15, 2019
          22
                                                               Honorable William Alsup
          23

          24

          25

          26

          27

          28

Gibson, Dunn &                      RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                      TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                      3:19-cv-07545-WHA
                        Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 2 of 6


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2            PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 3-12(b) and 7-11, Respondent
            3    DoorDash, Inc. (“DoorDash”) submits this Administrative Motion to consider whether Boyd
            4    v. DoorDash, Inc., Case No. 3:19-cv-07646-JCS (N.D. Cal.), removed from San Francisco Superior
            5    Court to this District on November 20, 2019 and currently pending before the Honorable Joseph Spero,
            6    is related to the above-captioned action, Abernathy v. DoorDash, Inc., and to request that Boyd be
            7    reassigned to the Honorable William Alsup, who is presiding over Abernathy. 1
            8                                          I.       INTRODUCTION
            9            Boyd and Abernathy “concern substantially the same parties, property, transaction or event.”
          10     Civ. L.R. 3-12(a)(1). Both actions are brought by Keller Lenkner LLC (“Keller Lenkner”) following
          11     a single decision by the American Arbitration Association (“AAA”) to close the claims of 6,236
          12     claimants. Keller Lenkner filed one suit in this Court on behalf of one subset of those 6,236 claimants
          13     (Abernathy) 2 and another suit in San Francisco Superior Court on behalf of another subset (Boyd). 3 On
          14     November 20, 2019 DoorDash removed Boyd to this Court.
          15             Keller Lenkner seeks identical relief in both cases. In both actions, Keller Lenkner seeks an
          16     order to compel DoorDash to arbitrate Petitioners’ individual disputes regarding whether each
          17     Petitioner is an independent contractor or an employee. Both actions cite 9 U.S.C. § 4 as a basis for
          18     the Court to compel arbitration, and both request that the Court order DoorDash to pay Petitioners’
          19     attorney’s fees and costs related to arbitration. In both actions, Keller Lenkner has requested a
          20     temporary restraining order (“TRO”) enjoining DoorDash from sending revised versions of its standard
          21
                  1
          22          In accordance with Civ. L.R. 3-12(b), DoorDash has filed this administrative motion in the lowest-
                      numbered case (Abernathy), served the administrative motion on all known parties to each
          23          apparently related action, and provided courtesy copies to the assigned judge in each apparently
                      related case.
          24
                      This administrative motion is not intended to operate as an admission of any factual allegation or
          25          legal conclusion and is submitted subject to and without waiver of any right, defense, affirmative
                      defense, or objection, including, without limitation, personal jurisdiction, insufficient process,
          26          and/or insufficient service of process.
                  2
          27          Dkt. 1, Petition to Compel Arbitration.
                  3
          28          Declaration of Joshua Lipshutz (“Lipshutz Decl.”), Ex. A, Petition to Compel Arbitration, Boyd, et
                      al. v. DoorDash, Inc., No. CPF-19-516930 (S.F. Super. Ct. Nov. 19, 2019).
                                                                  1
Gibson, Dunn &                            RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                            TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                            3:19-cv-07545-WHA
                        Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 3 of 6


            1    arbitration agreements to Petitioners. 4 For these reasons, and others, “[i]t appears likely that there will
            2    be an unduly burdensome duplication of labor and expense or conflicting results if the cases are
            3    conducted before different Judges.” Civ. L.R. 3-12(a)(2).
            4            Given the overlap between Abernathy and Boyd, an order relating the cases would avoid
            5    duplicative labor, unnecessary expenditure of private and judicial resources, and the risk of inconsistent
            6    or conflicting rulings that might occur if the actions proceeded separately in different courts.
            7                                     II.     FACTUAL BACKGROUND
            8            Keller Lenkner has filed identical cases in two separate courts on behalf of overlapping groups
            9    of petitioners.
          10             On November 15, 2019, Keller Lenkner filed a petition for order compelling arbitration in this
          11     court on behalf of Terrell Abernathy and 2,235 other DoorDash contractors alleging that DoorDash
          12     violated the terms of its arbitration agreements with Petitioners by refusing to proceed with arbitration
          13     and failing to pay the requisite filing fees to empanel arbitrators. On November 17, 2019, Keller
          14     Lenkner moved for a TRO, requesting an order enjoining DoorDash from sending revised versions of
          15     its standard arbitration agreements to Petitioners. The hearing on Petitioners’ motion for a TRO is
          16     scheduled for November 25, 2019.
          17             On November 19, 2019, Keller Lenkner filed a similar petition to compel arbitration in San
          18     Francisco Superior Court on behalf of Christine Boyd and 3,996 other DoorDash contractors alleging
          19     the same violations of its arbitration agreements with Petitioners as in the Abernathy action. On the
          20     same day, Keller Lenkner moved for a TRO, requesting an order enjoining DoorDash from sending
          21     revised versions of its standard arbitration agreements to Petitioners. DoorDash removed Boyd to this
          22     Court before any hearing on the TRO by the Superior Court. See Boyd, Dkt. 1.
          23

          24

          25

          26

          27      4
                      Compare Dkt. 10, Motion for Temporary Restraining Order, with Lipshutz Decl., Ex. B, Motion
          28          for Temporary Restraining Order, Boyd, et al. v. DoorDash, Inc., No. CPF-19-516930 (S.F. Super.
                      Ct. Nov. 19, 2019).
                                                                    2
Gibson, Dunn &                            RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                            TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                             3:19-cv-07545-WHA
                        Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 4 of 6


            1                             III.    BOYD AND ABERNATHY ARE RELATED
            2    A.      The Actions Involve Substantially the Same Events, Allegations, Legal Theories and
                         Overlapping Parties.
            3
                         Boyd and Abernathy involve substantially the same parties, core factual allegations, and legal
            4
                 theories.
            5
                         Same Parties. These actions involve the same Respondent, DoorDash, and involve overlapping
            6
                 Petitioners. Petitioners are described precisely the same in both Petitions—as “Dashers who have made
            7
                 deliveries for DoorDash in California.” 5       Moreover, Petitioners Felipe Rosas, Irwin Allen, and
            8
                 Kaneisha Grim are parties to both actions (Dkt. 1-1 [List of Abernathy Petitioners] & Lipshutz Decl.,
            9
                 Ex. C [List of Boyd Petitioners]), and Keller Lenkner represents all Petitioners in both actions.
          10
                         Same Allegations. The Abernathy and Boyd Petitions both seek “an Order requiring that
          11
                 DoorDash arbitrate each Petitioner’s claims under the Mutual Arbitration Provision, including by
          12
                 paying the arbitration fees and costs AAA determines are necessary to empanel arbitrators and proceed
          13
                 with arbitrations.” 6 Both Petitions assert that:
          14
                         •   DoorDash is a food delivery business 7;
          15
                         •   Work performed by drivers who use DoorDash’s technology is done in the usual course of
          16                 DoorDash’s business 8;
          17             •   DoorDash has misclassified drivers who use its technology as independent contractors 9;
                             and
          18
                         •   DoorDash entered into agreements with each Petitioner “requiring that DoorDash and
          19                 the Petitioner individually arbitrate any claim arising from the agreement.” 10
          20             Further, Petitioners object to individual arbitration under the revised arbitration agreement
          21     before the International Institute for Conflict Prevention & Resolution (“CPR”), as opposed to
          22

          23      5
                      Dkt. 1, ¶ 9; Boyd Petition ¶ 9.
          24      6
                      Dkt. 1, ¶ 34; Boyd Petition ¶ 33.
          25      7
                      See Dkt. 1, ¶ 15; Boyd Petition ¶ 14.
          26      8
                      See Dkt. 1, ¶ 15; Boyd Petition ¶ 14.
          27      9
                      Dkt. 1, ¶ 1; Boyd Petition ¶ 1.
          28     10
                      Dkt. 1, ¶ 17; Boyd Petition ¶ 16.
                                                                     3
Gibson, Dunn &                             RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                             TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                              3:19-cv-07545-WHA
                        Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 5 of 6


            1    individual proceedings before AAA. 11 The two actions thus concern the same alleged transactions or
            2    events.
            3              Common Legal Theories.         Additionally, Petitioners bring overlapping claims and seek
            4    substantially the same relief. Both Petitions contend that DoorDash breached its arbitration agreement
            5    with Petitioners and seek a court order compelling the parties to arbitrate pursuant to 9 U.S.C. § 4.12
            6    Both Petitions allege that counsel for DoorDash “unlawful[ly]” communicated with Petitioners via
            7    DoorDash’s revised arbitration agreement and both and seek an injunction prohibiting DoorDash from
            8    sending Petitioners the updated terms and conditions of the agreement. 13
            9    B.        Relating the Actions Will Promote Judicial Economy.
          10               Given the similarity of the parties, underlying factual allegations, and legal theories, relating
          11     these two actions will promote efficiency and prevent inconsistent results. This Court is already
          12     investing substantial time adjudicating the Abernathy TRO and is therefore familiar with the facts and
          13     legal theories giving rise to both actions. Relating these cases would also avoid inconsistent results;
          14     having a “different judge[]” preside over these closely related actions would impose “an unduly
          15     burdensome duplication of labor and expense” and increase the risk of “conflicting rulings.” Civ. L.R.
          16     3-12(a). This is particularly true for Petitioners Rosas, Allen, and Grim—absent an order relating the
          17     cases, DoorDash could face inconsistent orders regarding its conduct toward the same individuals.
          18     Relating these cases would also prevent the uncertainty, confusion, and loss of resources that would
          19     ensue if separate courts issued conflicting orders on Petitioners’ requests to enjoin the business
          20     practices of DoorDash via its revised arbitration agreement.
          21                                              IV.       CONCLUSION
          22               For the foregoing reasons, this administrative motion should be granted. Boyd should be related
          23     to Abernathy and reassigned to the same judge who is presiding over Abernathy.
          24

          25

          26     11
                      Dkt. 10 at 8; Boyd TRO Mot. at 5.
          27     12
                      Dkt. 1, ¶ 33; Boyd Petition ¶ 16.
          28     13
                      See Dkt. 10 at 4; Boyd TRO Mot. at 2.
                                                                       4
Gibson, Dunn &                              RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                              TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                3:19-cv-07545-WHA
                      Case 3:19-cv-07545-WHA Document 33 Filed 11/21/19 Page 6 of 6


            1    Dated: November 21, 2019
            2                                            GIBSON, DUNN & CRUTCHER LLP
            3

            4                                            By:              /s/ Joshua Lipshutz
                                                                                 Joshua Lipshutz
            5

            6                                            Attorney for DOORDASH, INC.
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                               5
Gibson, Dunn &                        RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                        TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                      3:19-cv-07545-WHA
